Citation Nr: 0839690	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-03 926	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a digestive disorder.

(Consideration of the merits of the veteran's claim for 
service connection for a digestive disorder is the subject of 
a separate Board of Veterans Appeals decision issued this 
same date.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In this case the Board denied the veteran's claim for service 
connection for a digestive disorder by way of a July 21, 2008 
decision.  Later in July 2008 the veteran submitted a motion 
to vacate the July 21, 2008 decision.  The veteran pointed 
out that he had requested a Travel Board hearing to be held 
at the RO.  The veteran stated that while he had been 
provided a DRO hearing, he had requested, and still wanted, a 
Travel Board hearing.  Since it is clear that the veteran had 
an unfulfilled request for a Board hearing at the time the 
July 21, 2008 Board decision, there was a prejudicial failure 
to afford the veteran a personal hearing.  See 
38 C.F.R. § 20.904(a)(3).

Accordingly, the July 21, 2008 Board decision addressing the 
issue of entitlement to service connection for a digestive 
disorder is vacated.




	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



